BkogdeN, J.
There was no evidence of any defect in the stove or in the quality or adaptability of the oil furnished therefor. The stove did *263not explode, but the oil flashed out of the pan when the plaintiff threw a lighted match therein. Consequently, if the principle of res ipsa loquitur does not apply, the judgment of nonsuit was correct. Everybody knows that a lighted match will ignite kerosene or fuel oil. The plaintiff knew that. Moreover, he undertook to light the stove in his own way and according to his own judgment.
Upon all the facts disclosed by the evidence “the existence of negligent default is not the more reasonable probability” and “the proof of the occurrence without more leaves the matter resting only in conjecture.” Obviously, more than one inference can be drawn from the evidence as to the cause of the injury, and therefore, the case falls within the exceptions pointed out in Springs v. Doll, 197 N. C., 240, 148 S. E., 251, rather than within the principle underlying the typical explosion eases, such as Howard v. Texas Co., 205 N. C., 20.
Affirmed.